22 So.3d 152 (2009)
LIFE CARE CENTER OF WINTER HAVEN and Gallagher Basset Services, Inc., Appellants,
v.
Valerie A. BENJAMIN, Appellee.
No. 1D09-0858.
District Court of Appeal of Florida, First District.
November 30, 2009.
Jeffrey E. Appel and Mark N. O'Grady of Appel Law Group, Lakeland, for Appellants.
*153 Susan W. Fox of Fox & Loquasto, P.A., Tampa, and Joshua C. Nelson of Smith, Feddeler, Smith & Miles, P.A., Lakeland, for Appellee.
PER CURIAM.
The employer/carrier (E/C) challenge an order of the Judge of Compensation Claims (JCC) that generally sets forth the manner in which permanent impairment benefits are to be calculated and paid. Nevertheless, the order on appeal does not calculate the dollar amount of permanent impairment benefits to which Claimant is entitled, the essential issue tried below. Instead, the JCC directed the parties to administratively determine additional facts and calculate the benefits thereon. Additionally, the JCC reserved jurisdiction to determine the exact amounts due and owing should the parties be unable to reach an agreement. Because the order does not finally resolve the central issue brought to trial, the order is nonfinal and nonappealable, and the E/C's appeal is DISMISSED. See Fla. R.App. P. 9.180(1); see also Martin County Bd. of County Commr's v. Jones, 595 So.2d 125, 128 (Fla. 1st DCA 1992) (holding where JCC reserved on precise amount of medical bills appellate court did not have jurisdiction over issue of whether JCC erred awarding such payment); Betancourt v. Sears Roebuck Co., 693 So.2d 680 (Fla. 1st DCA 1997) (stating where JCC reserves ruling on a claim that is ripe for adjudication, order is not yet final or appealable).
DISMISSED.
VAN NORTWICK, and PADOVANO, JJ., and BROWNING, JR., EDWIN B., Senior Judge, concur.